Citation Nr: 0914926	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a post total hip 
replacement, right hip disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the claims 
file.  In December 2007 this matter was remanded for further 
development and de novo review.

In a VA form 4142 received in December 2007, the Veteran 
appears to be seeking an increased rating for prostate 
cancer.  That matter is referred to the RO for appropriate 
action.


FINDING OF FACT

Competent evidence reasonably establishes the Veteran's 
current right hip disability is related to a right hip injury 
in service.


CONCLUSION OF LAW

Service connection for a right hip disability is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.

        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The Veteran's service treatment records show that in December 
1965, he was seen for a right hip injury.  No abnormalities 
were noted.  The diagnosis was mild contusion of the right 
hip; treatment included, light duty for 24 hours, hot soaks, 
and aspirin.  No follow-up was reported.  On service 
separation examination there was no mention of complaints or 
findings pertaining to a right hip disability.  On clinical 
evaluation the lower extremities were normal.

May 2000 to November 2002 records from Dr. D.D. show the 
Veteran was seen for end-stage right hip osteoarthritis 
treatment, including pre and post total hip replacement.

On August 2003 VA joint examination, the Veteran reported 
that he had had occasional right hip pain ever since his 
injury in service.  A history of degenerative joint disease 
of the hips was noted.

In testimony at the September 2007 Travel Board hearing, the 
Veteran asserted that his right hip arthritis had its onset 
in service.

On April 2008 VA examination, the Veteran described his right 
hip injury in service.  He related that he was unable to 
march in a boot camp graduation ceremony because of the 
injury.  The examiner reviewed the claims file and opined:

"In my opinion, within a reasonable degree of medical 
certainty, [the Veteran's] claim for right hip 
disability and the need for a right total hip 
arthroplasty is at least as likely as not related to his 
active service."

That the Veteran has post total replacement right hip 
disability is well documented in the record.  Furthermore, it 
is not in dispute that he sustained a right hip injury in 
service.  The one remaining critical factor that must be met 
to establish service connection the current is whether there 
is a nexus between the current right hip disability and the 
injury in service.  The etiology of a disability is primarily 
a medical question.  In April 2008 a VA physician opined that 
the Veteran's right hip disability is at least as likely as 
not related to the injury in service.  All the requirements 
for establishing service connection for the Veteran's right 
hip disability are met, and service connection for post total 
hip replacement, right hip disability is warranted. 





ORDER

Service connection for a post total hip replacement, right 
hip disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


